DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0084734 to Ishigami et al.
Regarding claim 1, Ishigami et al disclose a magnet spacer (3) characterized in that it comprises: a first engagement portion (10) being configured to extend along a first axis; a second engagement portion (11) being configured to extend along a second axis and configured to be integrally formed with the first engagement portion; wherein a predetermined angle is formed between the first axis and the second axis (see Fig. 7); 
wherein the shape of the first engagement portion is configured to match the shape of a recess (8)in a motor rotor (7); and wherein the side shape of the second engagement portion is configured to match the side shape of a motor magnet (1, see Fig. 12).
 Regarding claims 2 and 3, Ishigami et al disclose the first engagement portion is configured to have a cross section along the first axis, which has one of the following shapes: a part of a circle, a part of an ellipse, a part of a parabola, a dovetail, or a combination thereof and the side of the first engagement portion that is close to the second engagement portion has a planar shape (see Fig. 7).
Regarding claims 4 and 5, Ishigami et al disclose the second engagement portion is configured to have a cross section along the second axis, which has one of the following shapes: a wedge, a parallelogram, a trapezoid, a dovetail, or a combination thereof and the side of the second engagement portion that is close to the first engagement portion has a planar shape, and the side of the second engagement portion that is away from the first engagement portion has a larger size than the side of the second engagement portion that is close to the first engagement portion (see Fig. 7).
Regarding claim 6, Ishigami et al disclose a predetermined angle between 0 and 30 degrees is formed between the first axis and the second axis (see Figs. 7-9).
Regarding claims 9 and 10, Ishigami et al disclose a motor characterized in that it comprises: a motor stator (5) being configured to extend along a motor axis; a motor rotor (2) being arranged around the motor stator with the motor axis as the center, and the face of the motor rotor facing the motor stator is provided with a plurality of axially extending recesses in the circumferential direction; a plurality of the magnet spacers (3) according to claim 1 being attached to the respective recesses through the first engagement portions; and a plurality of motor magnets being engaged between two adjacent magnet spacers respectively and attached to the motor rotor by an adhesive (claim 10, see last line of Par. 53); and wherein the motor axis and the first axis are substantially in the same orientation (see Figs. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigami et al.
Ishigami et al do not disclose the limitations of claims 7 and 8.  It would have been an obvious matter of designed choice to one having ordinary skill in the art before the effective filing date of the claimed invention to choose and material for the magnet spacer such as aluminum alloy, and non-metallic material and any length for the the first engagement portion such as it is larger than the extension length of the second engagement portion along the second axis, since Applicant has not disclosed the specific material of the spacer and the length of the first engagement portion, solve any stated problem or for any particular purposes and it appears the invention would perform equally well with material and configuration as disclosed by Ishigami et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art cited for their general teaching of assembly a motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/December 2, 2022 		                                           Primary Examiner, Art Unit 3729